DETAILED ACTION 
This Office action has been issued in response to amendment filed May 27, 2022. 
Claims 1, 9, 11, 18 and 20 have been amended. Claims 7 and 16 are canceled. Currently, claims 1-6, 8-15 and 17-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-6, 8-15 and 17-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s argument with regards to 35 USC 103(a) (i.e. pages 10-12) have been fully considered, but they are not persuasive. Applicant’s argues that Dolan in view of Botes is silent as to powering off and powering on…upon usage…does not describe moving data from a non-full storage instance to a fuller storage instance..Dolan does not seem to make any mention metadata versus data…storage of metadata and data in different respective storage instances..does not teach scalling process..as recited amended claim…Botes does not overcomes the deficiencies of Dolan..is not rendered obvious”. Examiner respectfully disagrees with the Applicant’s arguments for several reasons. The term metadata versus is not recited in the claims. As such, that arguments is moot. Further, amended claims changed the scope of the claimed invention. Dolan in view of Botes in fact teaches the amended claim recited limitations. Dolan teaches data storage optimizer on a first data storage system connected to a set of other data storage systems. Determining that physical storage device (e.g. disk) is not currently allocated to the target address. Metrics collected for virtually provisioned device (column 2, lines 20-52), storage system support multiple physical drive, multiple storage pools, different power management strategy/power modes and different data management strategy (column 91, lines 25-48), after receiving the request from a host via an HA 21, or after the storage system generates the I/O request. The wait time is the amount of time the I/O request spends waiting in line or queue waiting for service (column 12, lines 21-28), utilized technique include identified data portion idle for specific period of time (e.g. power off) for storage optimization (column 12, line 64 to column 103, line 4), utilize idle/counter with regards to data access include specified time period. The idle counter reset and access (e.g. power on) of any data operation (e.g. read, write etc.) (column 105, lines 1-54), dynamic storage allocation fails to identify storage pool, the write operation will fail of a host application (column 91, line 62 to column 92, line 15), provide movement of data portion to different storage pool (column 92, lines 18-27), metadata provided in the memory provided that the metadata is accessible for processing (column 52, lines 10-19), scales well to configurations involving storage extents (column 38, lines 50-56)”, these features teaches the amended claim recited limitations of “powering off and powering on…upon usage…moving data from a non-full storage instance to a fuller storage instance,..storage of metadata and scalling the storage instance”. In addition, Botes also teaches the amended claim recited limitations. Botes teaches in response to a power loss (e.g. powering off), the NVRAM (random access memory) device configured to write the contents of the RAM to storage drives ([0068]), on the next power-on, the contents of the NVRAM are recovered from the flash memory ([0130]), coordinating a migration of volumes between multi-storage-system pods is a distributed operation ([0216]), metadata across all members for the storage systems ([0286]), storage cluster is scalable, one or more storage nodes can be removed from each chassis and storage nodes is later added ([0111]), these features also teaches the argued amended claim recited limitations. Therefore, taken alone or the combination of the references teach the argued amended claim recited limitations. Applicant’s fails to consider each of the paragraphs on Dolan and Botes references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record (i.e. prior art cited on non-final rejection dates 3/2/22). Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Applicant’s is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981)It is an equally well settled rule that what a reference can be said to fairly suggest relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956).
Objection
4.	Claims 1-6, 8-15 and 17-20 are objected because of the following informalities: 
Claims 1, 11 and 20 recited the limitations of “for use by direct access”. Claim 9, recited the limitations of “facilitating data access”. The term “for use” and “facilitating” can interpret as intended use, which does not further limit the claimed invention.
Claims 1 and 20 recited the limitations of “upon usage of data stored thereon”. The phrase “thereon” is unclear whether all limitations are included or excluded for the claims.     
Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                   
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dolan et al. (US 8,935,493 B1), hereinafter Dolan in view of Botes et al. (US 2018/0260125 A1), hereinafter Botes.  
	As for claim 1, Dolan teaches a computer-implemented method of optimizing data storage instances in a…network, comprising: periodically checking a plurality of storage instances containing metadata and content data, wherein the metadata is stored in….storage and the content data is stored in…storage; scaling the storage instances by adding metadata storage and data storage in accordance with memory usage by the metadata and content data, wherein the…storage is charged to a subscribing user based on usage (column 8, lines 35-45, column 12, lines 20, response time for a storage device or volume based on a response time associated with the storage device or volume for a period of time. The response time  based on read and write operations directed to the storage device or volume, column 52, lines 10-19, metadata provided in the memory provided that the metadata is accessible for processing, column 38, lines 50-56, scales well to configurations involving storage extents; Also see response to arguments section above);
identifying full storage instances of the plurality of storage instances; powering off disk drives of the identified full storage instances for use by direct access operations or background backup operations (see column 12, lines 21-28, after receiving the request from a host via an HA 21, or after the storage system generates the I/O request. The wait time is the amount of time the I/O request spends waiting in line or queue waiting for service), utilized technique include identified data portion idle for specific period of time (e.g. power off) for storage optimization (column 12, line 64 to column 103, line 4), column 105, lines 1-54, utilize idle/counter with regards to data access include specified time period. The idle counter reset and access (e.g. power on) of any data operation (e.g. read, write etc.), column 91, line 62 to column 92, line 15,  dynamic storage allocation fails to identify storage pool, the write operation will fail of a host application; Also see response to arguments section above);
identifying non-full storage instances of the plurality of storage instances; moving data from a non-full storage instance to a fuller storage instance with sufficient spare storage capacity to create an empty storage instance; and deleting the empty storage instance (see column 19, lines 37-42, capacity limits expressed as a percentage or portion of tier total storage capacity indicating an amount or quantity of storage, e.g. indicating a number of bytes or other number of storage units, column 73, lines 11-29, subsequent iteration performed, remove from all possible set of until the set is empty, column 92, lines 18-27, provide movement of data portion to different storage pool).
Dolan teaches the claimed invention including the limitation of network, but does not explicitly teach the limitations of cloud-computing network; cloud storage; on-premise. In the same filed of endeavor, Botes teaches the claim recited limitations of cloud-computing network (see Botes, [0061], e.g. cloud-based storage systems; [0145], e.g. on-premise storage system; Also see response to arguments section above).
Dolan and Botes both references teach features that are directed to analogous art and they are from the same field of endeavor, such as data storage devices connected with host system, connected the host systems to share data stored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Botes’s teaching to Dolan's system for using metadata in the form of directed acyclic graphs. Hence, I/O operations that modify stored data in physical storage given effect at a user level through the modification of metadata corresponding to the stored data in physical storage, without modifying the stored data in physical storage. Using such metadata representation of stored data enables a virtualized storage system that considered flash-friendly in that it reduces, or minimizes, wear on flash memory (see Botes, [0394]).
As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a system claim for implementing the steps as recited in claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Botes’s teaching to Dolan's system for using metadata in the form of directed acyclic graphs. Hence, I/O operations that modify stored data in physical storage given effect at a user level through the modification of metadata corresponding to the stored data in physical storage, without modifying the stored data in physical storage. Using such metadata representation of stored data enables a virtualized storage system that considered flash-friendly in that it reduces, or minimizes, wear on flash memory (see Botes, [0394]).
As for claim 20, 
		The limitations therein have substantially the same scope as claim 1 because claim 20 is a non-transitory computer-readable medium claim for implementing the steps as recited in claim 1. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Botes’s teaching to Dolan's system for using metadata in the form of directed acyclic graphs. Hence, I/O operations that modify stored data in physical storage given effect at a user level through the modification of metadata corresponding to the stored data in physical storage, without modifying the stored data in physical storage. Using such metadata representation of stored data enables a virtualized storage system that considered flash-friendly in that it reduces, or minimizes, wear on flash memory (see Botes, [0394]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the cloud-computing network comprises backup server executing a deduplication backup system (see Dolan, column 10, lines 20-36; Also see Botes, [0118]). 
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein at least part of the cloud-computing network comprises a virtualized network, and further comprises virtual storage implemented one or more virtual machines in the network (see Dolan, column 11, lines 55 to column 12, line 14).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
 wherein the step of periodically checking is performed by a monitoring component, and wherein a defined period in on the order of daily or weekly checks (see Dolan, column 25, lines 19-51).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the defined period conforms to a garbage collection process of the deduplication backup system (see Dolan, column 9, lines 39-49; Also see Botes, [0087]). 
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the metadata stores attributes of the file selected from the group consisting of: file name and directory path to uniquely identify a file stored in an associated instance (see Dolan, column 29, lines 42-62). 
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
 further comprising a data protection search function providing an operating environment and user interface for the computer-implemented method (see Dolan, column 19, line 11-66).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the plurality of storage instances comprises a large-capacity storage cluster accessed by the search function facilitating data access requests by a user through the user interface (see Dolan, column 19, line 11 to column 20, line 20).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dolan and Botes teaches:
wherein the search function utilizes indexes created for the metadata and/or the content data in their respective storage devices (see Dolan, column 42, line 41-60).
Claims 12-15, 17-19 corresponds in scope to claims 2-6 and 8-10 and are similarly rejected. 
Prior Arts
8. 	US 2012/0254174 teaches one or more tiers of storage in this hierarchy may utilize different kinds of storage devices and/or may be optimized for different characteristics such as random update performance. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files ([0027]).
	US 2019/0171563 A1 teaches garbage collection for a deduplicated and compressed storage device. Virtual machine monitor, files are periodically moved among the tiers based on data management policies. Deduplication garbage collection using a set of Bloom filters distributed across multiple compute nodes ([0045], [0059]).
	EP 2449477A2 teaches performing data storage operations, including content indexing, containerized deduplication, and policy-driven storage, within a cloud environment, disclosed content indexing data stored within a cloud environment. Identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy ([0024]).
	Also see US 10152381, US 10346297, US 20190171563, US 10055420, US 10353603, US 10108644, US 9836244, US 10423533, US 10671309, US 10671431, US 9323682, US 9323655, US 9965381, US 9448732, US 9355112, US 9619474, US 7882373, US 8060759, these references read the claim recited limitations. These references are state of the art at the time of the claimed invention. 

Conclusion
9.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
10.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96)
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hossain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/              Primary Examiner, Art Unit 2154 
7/26/22